Dismissed and Memorandum Opinion filed October 27, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-16-00522-CV

               RONALD DEWAYNE WHITFIELD, Appellant
                                         V.
                FIRST SERVICE CREDIT UNION, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-45473

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed June 15, 2016. The notice of
appeal was filed June 29, 2016. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On September 20, 2016, this court ordered appellant to pay the appellate
filing fee on or before October 5, 2016, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                       PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                         2